DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-14-21 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 10-14-21.
Claims 1 and 13 are amended.
Claim 20 is canceled.
Claim 21 is added.

Allowable Subject Matter	
Claims 1-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-12 and 21 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a first magnetic layer and a second magnetic layer located at positions sandwiching the spiral wiring from both sides in a first normal direction relative to a top plane of the wound spiral wiring and in a second normal direction relative to a bottom plane of the wound spiral wiring, respectively; and a first vertical wiring extending from the spiral wiring in the first normal direction to penetrate inside of the first magnetic layer, and a second vertical wiring extending from the spiral wiring in the second normal direction to penetrate inside of the second magnetic layer, wherein the first vertical wiring and the second vertical wiring are located on respective sides of the both sides in the first and second normal directions sandwiching the spiral wiring, the first vertical wiring on the side of the first magnetic layer and the second vertical wiring on the side of the second magnetic layer are directly connected to the spiral wiring at a common connecting portion, and the first and second vertical wirings have the same shape.
Claims 13-14 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
a first magnetic layer and a second magnetic layer located at positions sandwiching the spiral wiring from both sides in a first normal direction relative to a top plane of the wound spiral wiring and in a second normal direction relative to a bottom plane of the wound spiral wiring, respectively; and a first vertical wiring extending from the spiral wiring in the first normal direction to penetrate inside of the first magnetic layer, and a second vertical wiring extending from the spiral wiring in the second normal direction to penetrate inside of the second magnetic layer, wherein the first vertical wiring and the second vertical wiring are located on respective sides of the both sides in the first and second normal directions sandwiching the spiral wiring, the first vertical wiring on the side of the first magnetic layer and the second vertical wiring on the side of the second magnetic layer are connected to a common connecting portion of the spiral wiring, and the first and second vertical wirings have the same shape, wherein the spiral wiring is a first spiral wiring, the inductor component further includes a second spiral wiring wound into a single layer planar shape, and the first spiral wiring and the second spiral wiring are electrically connected to a common vertical wiring.
Claims 15-19 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 15 in combination as claimed, including:
a first magnetic layer and a second magnetic layer located at positions sandwiching the spiral wiring from both sides in a first normal direction relative to a top plane of the wound spiral wiring and in a second normal direction relative to a bottom plane of the wound spiral wiring, respectively; and a first vertical wiring extending from the spiral wiring in the first normal direction to penetrate inside of the first magnetic layer, and a second vertical wiring extending from the spiral wiring in the second normal direction to penetrate inside of the second magnetic layer, wherein the first vertical wiring and the second vertical wiring are located on respective sides of the both sides in the first and second normal directions sandwiching the spiral wiring, the first vertical wiring on the side of the first magnetic layer and the second vertical wiring on the side of the second magnetic layer are connected to a common connecting portion of the spiral wiring, and the first and second vertical wirings have the same shape; and a substrate in which the inductor component is embedded; and a substrate wiring including a pattern part extending in a direction along a principal surface of the substrate and a via part extending in a thickness direction of the substrate, wherein the substrate wiring being connected at the via part to the inductor component.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 13, 15 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848